NOTICE OF ALLOWANCE

Reasons for Allowance
In view of the Applicant’s Amendments and Remarks (See pages 12-16 of the remarks filed on February 25, 2022), claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Krosney et al. (U.S. Patent No. 9,480,768) and Clark et al. (U.S. Publication No. 2008/0152548) are relied upon as set forth in the Office Action filed on December 2, 2021.
Concerning independent claims 1 & 15, the instantly claimed invention is distinctly different from the closest prior art in that neither Krosney nor Clark discloses the limitations of the illumination channel being configured to provide an exposure of at least 1.7 millijoules/cm3 with an exposure time of less than 1 second resulting in a survival fraction with an MS2 pathogen of 0.52 or less.  In fact, as set forth in the remarks presented by the Applicant filed on February 25, 2022 (see pages 12-16) the systems of either Krosney or Clark cannot produce the set forth above limitations; alone or in combination.
As such, independent claims 1 & 15, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799